COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Highland Homes – Houston, LLC

Appellate case number:   01-21-00585-CV

Trial court case number: 20-DCV-276771

Trial court:             400th District Court of Fort Bend County

        Real party in interest, Ursula McLendon, has filed an Unopposed Motion to Extend Time
to File Response to Relator’s Writ of Mandamus. Real party in interest’s motion is granted.
Real party in interest’s response brief, if any, is due December 15, 2021.

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: November 23, 2021